Citation Nr: 1242562	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a psychiatric disability, to include bipolar disorder, has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

A claim for service connection for bipolar disorder was previously denied by the RO in a September 2005 rating decision.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO declined to reopen the Veteran's claim for service connection for bipolar disorder.  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in March 2009.

The Board notes that, in his January 2005 claim for service connection, the Veteran requested service connection for bipolar disorder, and it has been listed as such by all subsequent RO rating decisions.  Given the evidence of record (including diagnoses of depression and anxiety), the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In his March 2009 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge at the RO.  The Veteran received notice of the hearing, scheduled for June 2009, but failed to appear.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

By way of background, the Veteran filed an original claim of service connection for bipolar disorder in January 2005.  The claim was denied in rating decisions issued in May 2005 and September 2005, due to the lack of evidence of a nexus between the Veteran's psychiatric disorder and service.  The claim was not appealed and the decision became final.  The Veteran filed applications to reopen his claim for service connection for bipolar disorder in August 2007 and again in May 2008.  The RO denied the applications to reopen in rating decisions from September 2007 and July 2008, finding that evidence submitted was not new and material and did not relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2012).  The Veteran filed an NOD in July 2008, falling within the 1-year period following the issuance of the September 2007 rating decision.  38 C.F.R. § 20.302 (2012).

The Veteran asserts that he has bipolar disorder which was aggravated by his service in the military.  The medical evidence of record indicates that the Veteran has, at various times during the past 22 years, been diagnosed with bipolar disorder, depression, anxiety, partner relationship problem, and alcohol abuse.

To ensure that the record is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claim.

The Veteran's representative indicated in a November 2012 letter that instances of misconduct which are representative of the Veteran's psychiatric problems starting in the military are recorded in the Veteran's personnel records.  VA has a duty to assist the Veteran and to make efforts to obtain the claimant's records, if relevant to the claim. 38 C.F.R. § 3.159(c)(3) (2012); see also 38 U.S.C.A. § 5103A (West 2002).  38 C.F.R. § 3.159(c) provides that "VA will give the assistance described in paragraphs (c)(1), (c)(2), and (c)(3) to an individual attempting to reopen a finally decided claim."  In this case, the Veteran has identified service records which may be directly relevant to an issue necessary to substantiate the claim, and this falls within VA's duty to assist the Veteran in obtaining records as provided in 38 C.F.R. § 3.159(c)(3), including in the case of an application to reopen a previously denied claim.  38 C.F.R. § 3.159(c).

Hence, the RO should request from the National Personnel Records Center (NPRC) (and any other appropriate source(s), as necessary) all outstanding service personnel records for the Veteran's active military service from August 1961 to August 1965, associating all records and/or responses received with the claims file following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  See 38 U.S.C.A. § 5103A(b)(3).

Furthermore, the Board observes that mental hygiene records were previously filed separately from a veteran's service treatment records.  The Veteran wrote in his March 2009 substantive appeal that his bipolar disorder was misdiagnosed by the military, indicating that he received some form of psychiatric evaluation or treatment while he served in the military.  It does not appear, however, that any attempt has been made to obtain any clinical notes associated with psychiatric evaluation or treatment.  Thus, the Board finds that for the sake of completeness, the RO should obtain and associate with the claims file any mental hygiene records pertaining to the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

While this matter is on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the matter on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Additionally, this letter should specifically request that the Veteran provide additional information regarding any psychiatric treatment received during service (i.e., the dates of such treatment (month and year) and the names of the facilities where such treatment occurred), such that the RO may conduct a more thorough search for records from the appropriate facilities, as well as any records (or necessary releases to obtain records) related to psychiatric treatment in private facilities following service.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the appropriate source(s) complete service personnel records for the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the appropriate source(s) any outstanding mental hygiene records associated with the evaluation or treatment of the Veteran during his active duty service.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.

The RO's letter should specifically request that the Veteran provide additional information regarding any psychiatric treatment received during service (i.e., the dates of such treatment (month and year) and the names of the facilities where such treatment occurred), such that the RO might conduct a search of clinical records from these facilities, as well as provide any records (or necessary releases to obtain records) related to psychiatric treatment in private facilities following service.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the request to reopen the claim for service connection in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).





This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


